Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Double Patenting Rejections
i) A Terminal Disclaimer filed on5/13/2022 for the Double Patenting Rejection based on US Patent Nos. 10,979,075 and 10,404,281, is approved and the rejection is now moot.
ii) In response to Applicant's argument/Request for the Double Patenting Rejection based on US Patent No. 10,525,432 (typo, the correct one is 9,525,432) in the Non-Final Rejection dated on 2/15/2022 and, therefore, the Double Patenting of that Patent No. 9,525,432 is now withdrawn.

Response to Rejection Under 35 USC 101
Applicant’s Amendment and Argument/Remarks dated on 5/13/2022 for claims 1 and 3-7 had overcome the 35 USC 101 Rejection
Therefore, claims 1 and 3-7, which are now as 1-6 are patent eligible under 35 USC 101.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowable over the arts of record. This is because the arts of record do not teach or suggest the LDPC decoder and the LDPC decoding method as recited in claims 1 and 6 as follow:
“…a decoding unit configured to perform decoding corresponding to the received signal,

wherein the LDPC codeword includes a systematic part corresponding to information bits, a first parity part and a second parity part,
wherein the LDPC codeword is generated by performing accumulation with respect to memory using the sequence, and the accumulation is performed at parity bit addresses that are updated based on results of comparing each of previous parity bit addresses specified in respective rows of the sequence with the size of the first parity part, 
wherein the LDPC codeword includes parity bits for correcting errors occurring over a physical channel,
wherein the parity bit addresses are updated in accordance with the following equation:
(x+mxQ1) modM1 if x <M1
M1+{(x-M1+mxQ2) modM2} if x> or =M1
where X denotes the previous parity bit addresses, m is an information bit index, L is a circulant permutation matrix (CPM) size of the PCM, Q, is M1,/L, M1 is the size of the first parity part, Q2 is M2/L, and M2 is the size of the second parity part, and
wherein the sequence is represented by the following Sequence Table:

Sequence Table
1st row: 920 963 1307 2648 6529 17455 18883 19848 19909 24149 24249 
………………………………………………………………………………………
41st row: 2191 3431 6288 6430 9908 13069 23014 24822 29818 39914 46010 47246”, in combination with the other limitations of the based claim.
Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions. 
Thus, claims 1-6 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111